DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 

Response to Amendment
The Amendment filed 3/9/2022 has been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Travis et al. (US Patent Application Publication 2018/0004401), referred to as Travis herein [previously cited].
Ishida (US Patent Application Publication 2018/0032481), referred to as Ishida herein [previously cited].
Swanson et al. (US Patent Application Publication 2016/0092080), referred to as Swanson herein [previously cited].
Bergelson et al. (US Patent Application Publication 2002/0161772), referred to as Bergelson herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis in view of Ishida in further view of Bergelson.

Regarding claim 1, Travis discloses an information processing apparatus to execute object snapping to arrange an object as an automatically arranged new object on a page so that the automatically arranged new object is automatically arranged using a snapping point (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping new object to the closest object. Fig. 1 with ¶0021 – publication layout object placement interface. Fig. 7 with ¶0048-¶0050, ¶0095 – processor executing instructions stored in hardware memory),
the information processing apparatus comprising: at least one processor causing the information apparatus to act as: a specify unit configured to specify a first distance which is a distance in a horizontal direction between a first 
a determination unit configured to determine a first snapping point relating to the object snapping based on the specified first distance and to determine a second snapping point relating to the object snapping based on the specified second distance (Travis, Figs. 2A-2B with ¶0027-¶0028, ¶0039-¶0041 – snapping to the closest object at the same distance as the distance of the object from another adjacent object),
and an execution unit configured to execute the object snapping based on the first snapping point in a case where a new object to be newly arranged on the page is arranged in a first predetermined range of the first
and to execute the object snapping based on the second snapping point, in a case where the new object is arranged in a second predetermined range of the secondobject from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).
However, Travis appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Ishida discloses a layout editing interface (Ishida, Abstract),
including a spread page area, and specify a distance between an edge of the page and another object which has been arranged on the page (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. See also Fig. 10 with ¶0051-¶0052, ¶0059, ¶0063, Fig. 16 with ¶0089-¶0092 – layout-inhibited area calculated according to bookbinding patter and number of pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis to include snapping according to a distance to the edge of the page based on the teachings of Ishida. The motivation for doing so would have been enable the user to more effectively adjust the layout for printed sheets which are to be bound into a booklet, and to more easily avoid placing objects in an area that will be difficult to see after printing (Ishida, ¶0002-¶0006).
However, Travis as modified does not appear to expressly disclose second distance which is a distance in a vertical direction between a second edge of the page and a second object which has been arranged on the page. However, in the same field of endeavor, Bergelson discloses an automatic document object layout using snap adjustment to the edge of a page (Bergelson, Abstract with ¶0161-¶0162), including
second distance which is a distance in a vertical direction between a second edge of the page and a second object which has been arranged on the page (Bergelson, ¶0196-¶0197, ¶0219 – top and bottom margins for page layout prevent placing objects too close to the vertical edge of the page within a vertical margin distance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis as modified to include snapping according to a vertical distance to the top and bottom edges of the page based on the teachings of Bergelson. The motivation for doing so would have been enable the user to more effectively adjust the layout for printed sheets, and to more easily avoid placing objects in an area that will be difficult to see after printing or difficult to print (Bergelson, ¶0197).



Regarding claim 3, Travis as modified discloses the elements of claim 1 above, and further discloses wherein the page is a spread page having a spread page area, and wherein, in a case where an arranged object arranged on the spread page area does not extend over a binding portion of the spread page area, the determination unit determines the snapping point using a distance between the arranged object arranged on the spread page area and the binding portion of the spread page area (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. See also at least Figs. 11-12 with ¶0071-¶0077 and Fig. 17. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. Travis, Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).

Regarding claim 4, Travis as modified discloses the elements of claim 1 above, and further discloses wherein the determination unit is configured to determine a minimum interval between the arranged objects arranged on the page and, in a case where a distance between a reference object among the arranged objects arranged on the page and the new object to be newly arranged on the page satisfies a condition for applying the minimum interval, the object snapping is executed so that an interval between the new object to be newly arranged on the page and the reference object becomes the minimum interval (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. See also ¶0052-¶0054).

Regarding claim 5, Travis as modified discloses the elements of claim 4 above, and further discloses wherein, in the case where the distance between the reference object among the arranged objects arranged on the page and the new object to be newly arranged on the page satisfies the condition for applying the minimum interval, the object snapping is executed so that the interval between the new object to be newly arranged on the page and the reference object becomes the minimum interval, and an attribute of the reference object is reflected in the new object to be newly arranged (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. See also ¶0052-¶0054. In this case, the attribute of the reference object is the space with respect to other objects, and this attribute is reflected in the new object. See also Fig. 4 with ¶0037 – centerline of reference objects is reflected in the new object).

Regarding claim 7, Travis as modified discloses the elements of claim 1 above, and further discloses wherein, in the case where the object snapping is executed, a guideline specifying the snapping point is displayed (Travis, ¶0030 – snap guidelines. ¶0028 – positive space indication guidelines. See also ¶0058).

Regarding claim 8, Travis discloses a method for an information processing apparatus to execute object snapping to arrange an object as an automatically arranged new object on a page so that the automatically arranged new object is automatically arranged using a snapping point (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object. Fig. 1 with ¶0021 – publication layout object placement interface. Fig. 7 with ¶0048-¶0050, ¶0095 – processor executing instructions stored in hardware memory),
the method comprising: specifying a first distance which is a distance in a horizontal direction between a first 
determining a first snapping point relating to the object snapping based on the specified first distance and to determine a second snapping point relating to the object snapping based on the specified second distance (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037);
and executing the object snapping based on the first snapping point in a case where a new object to be newly arranged on the page is arranged in a first predetermined range of the first edge of the page, and to execute the object snapping based on the second snapping point (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037),
in a case where the new object is arranged in a second predetermined range of the second edge of the page (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).
However, Travis appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Ishida discloses a layout editing interface (Ishida, Abstract),
including a spread page area, and specify a distance between an edge of the page and another object which has been arranged on the page (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. See also Fig. 10 with ¶0051-¶0052, ¶0059, ¶0063, Fig. 16 with ¶0089-¶0092 – layout-inhibited area calculated according to bookbinding patter and number of pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis to include snapping according to a distance to the edge of the page based on the teachings of Ishida. The motivation for doing so would have been enable the user to more effectively adjust the layout for printed sheets which are to be bound into a booklet, and to more easily avoid placing objects in an area that will be difficult to see after printing (Ishida, ¶0002-¶0006).

Regarding claim 10, Travis as modified discloses the elements of claim 8 above, and further discloses wherein the page is a spread page having a spread page area, and wherein, in a case where the arranged object arranged on the spread page area does not extend over a binding portion of the spread page area, determining includes determining the snapping point using a distance between the arranged object arranged on the spread page area and the binding portion of the spread page area (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. See also at least Figs. 11-12 with ¶0071-¶0077 and Fig. 17. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. Travis, Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).

Regarding claim 11, Travis as modified discloses the elements of claim 8 above, and further discloses wherein determining includes determining a minimum interval between the arranged objects arranged on the page and, in a case where a distance between a reference object among the arranged objects arranged on the page and the new object to be newly arranged on the page satisfies a condition for applying the minimum interval, the object snapping is executed so that an interval between the new object to be newly arranged on the page and the reference object becomes the minimum interval (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. See also ¶0052-¶0054).

Regarding claim 12, Travis as modified discloses the elements of claim 11 above, and further discloses wherein, in the case where the distance between the reference object among the arranged objects arranged on the page and the new object to be newly arranged on the page satisfies the condition for applying the minimum interval, the object snapping is executed so that the interval between the new object to be newly arranged on the page and the reference object becomes the minimum interval, and an attribute of the reference object is reflected in the new object to be newly arranged (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. See also ¶0052-¶0054. In this case, the attribute of the reference object is the space with respect to other objects, and this attribute is reflected in the new object. See also Fig. 4 with ¶0037 – centerline of reference objects is reflected in the new object).

Regarding claim 14, Travis as modified discloses the elements of claim 8, and further discloses wherein, in the case where the object snapping is executed, a guideline specifying the snapping point is displayed (Travis, ¶0030 – snap guidelines. ¶0028 – positive space indication guidelines. See also ¶0058).

Regarding claim 15, Travis discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus to execute object snapping to arrange an object as an automatically arranged new object on a page so that the automatically arranged new object is automatically arranged using a snapping point (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object. Fig. 1 with ¶0021 – publication layout object placement interface. Fig. 7 with ¶0048-¶0050, ¶0095 – processor executing instructions stored in hardware memory),
the method comprising: specifying a first distance which is a distance in a horizontal direction between a first 
determining a first snapping point relating to the object snapping based on the specified first distance and to determine a second snapping point relating to the object snapping based on the specified second distance (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037);
and executing the object snapping based on the first snapping point in a case where a new object to be newly arranged on the page is arranged in a first predetermined range of the first edge of the page, and to execute the object snapping based on the second snapping point (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037),
in a case where the new object is arranged in a second predetermined range of the second edge of the page(Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).
However, Travis appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Ishida discloses a layout editing interface (Ishida, Abstract),
including a spread page area, and specify a distance between an edge of the page and another object which has been arranged on the page (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. See also Fig. 10 with ¶0051-¶0052, ¶0059, ¶0063, Fig. 16 with ¶0089-¶0092 – layout-inhibited area calculated according to bookbinding patter and number of pages).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis to include snapping according to a distance to the edge of the page based on the teachings of Ishida. The motivation for doing so would have been enable the user to more effectively adjust the layout for printed sheets which are to be bound into a booklet, and to more easily avoid placing objects in an area that will be difficult to see after printing (Ishida, ¶0002-¶0006).

Regarding claim 17, Travis as modified discloses the elements of claim 15 above, and further discloses wherein the page is a spread page having a spread page area, and wherein, in a case where the arranged object arranged on the spread page area does not extend over a binding portion of the spread page area, determining includes determining the snapping point using a distance between the arranged object arranged on the spread page area and the binding portion of the spread page area (Ishida, Fig. 4 with ¶0039-¶0040 – spread page layout display and layout editing area. See also at least Figs. 11-12 with ¶0071-¶0077 and Fig. 17. Figs. 8-9 with ¶0064-¶0068 – objects are snapped away from the binding edge of the page according to the minimum distance allowed from the edge of the page. ¶0041-¶0045, ¶0063, ¶0090 with Fig. 5 – inhibited area corresponds to binding region at the inside edge of the page. Travis, Fig. 3 with ¶0029-¶0031 – edges of new object is aligned with edge of existing object. See also Fig. 4 with ¶0037).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis as modified to include an inhibited area at the edge of the page based on the teachings of Ishida. The motivation for doing so would have been enable the users to more easily avoid placing objects in an area that will be difficult to see after printing (Ishida, ¶0002-¶0006).

Regarding claim 18, Travis as modified discloses the elements of claim 15 above, and further discloses wherein determining includes determining a minimum interval between the arranged objects arranged on the page and, in a case where a distance between a reference object among the arranged objects arranged on the page and the new object to be newly arranged on the page area satisfies a condition for applying the minimum interval, the object snapping is executed so that an interval between the new object to be newly arranged on the page and the reference object becomes the minimum interval (Travis, Figs. 2A-2B with ¶0027-¶0028 – snapping to the closest object at the same distance as the distance of the object from another adjacent object. See also ¶0052-¶0054).

Regarding claim 19, Travis as modified discloses the elements of claim 15, and further discloses wherein, in the case where the object snapping is executed, a guideline specifying the snapping point is displayed (Travis, ¶0030 – snap guidelines. ¶0028 – positive space indication guidelines. See also ¶0058).

Regarding claim 20, wherein generating of an album is instructed using a layout acquired by the execution of the object snapping (Ishida, Fig. 4 with ¶0040 – photo album layout editing interface enables users to create a photo album according to the layout).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Travis as modified to include generating an album based on the layout based on the teachings of Ishida. The motivation for doing so would have been enable the user to more effectively adjust the layout for printed sheets which are to be bound into a booklet, and to more easily avoid placing objects in an area that will be difficult to see after printing (Ishida, ¶0002-¶0006), and to enable users to create a physical product from the layout (Ishida, ¶0002).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis in view of Ishida in further view of Bergelson in further view of Swanson.

Regarding claim 6, Travis as modified discloses the elements of claim 5 above. However, Travis as modified appears not to expressly disclose wherein the attribute of the reference object is at least one of a size, a transparency, a filter effect, and a rotation angle.
However, in the same field of endeavor Swanson discloses manipulation and movement of virtual objects (Swanson, Abstract and ¶0014)
wherein the attribute is at least one of a size, a transparency, a filter effect, and a rotation angle (Swanson, Figs. 2D and 2E with ¶0032 – snapping rotation of an object to match a nearby object orientation when the rotation adjustment of the object is within snap range. See also Fig. 6 with ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rotation of Travis as modified (Travis, ¶0021, ¶0049) to include snapping to a rotational attribute of a nearby object based on the teachings of Swanson. The motivation for doing so would have been to enable users to more quickly and easily rotate objects to orientations other than 90 degrees (Swanson, ¶0004) enabling users to more quickly achieve a uniform and consistent layout across objects (Swanson, ¶0015).

Regarding claim 13, Travis as modified discloses the elements of claim 12 above. However, Travis as modified appears not to expressly disclose wherein the attribute of the reference object is at least one of a size, a transparency, a filter effect, and a rotation angle.
However, in the same field of endeavor Swanson discloses manipulation and movement of virtual objects (Swanson, Abstract and ¶0014)
wherein the attribute is at least one of a size, a transparency, a filter effect, and a rotation angle (Swanson, Figs. 2D and 2E with ¶0032 – snapping rotation of an object to match a nearby object orientation when the rotation adjustment of the object is within snap range. See also Fig. 6 with ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rotation of Travis as modified (Travis, ¶0021, ¶0049) to include snapping to a rotational attribute of a nearby object based on the teachings of Swanson. The motivation for doing so would have been to enable users to more quickly and easily rotate objects to orientations other than 90 degrees (Swanson, ¶0004) enabling users to more quickly achieve a uniform and consistent layout across objects (Swanson, ¶0015).

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Ishida discloses "the layout-inhibited area 408 is determined at a position including the boundary between a plurality of pages in spread pages. In step S110, the object layout unit 115 lays out the text box so as not to overlap with the layout-inhibited area 408." In Ishida, however, the first distance and the second distance of claim 1 of the subject application are not specified. Thus, Ishida discloses neither the determining of the first snapping based on the first distance nor the determining of the second snapping point based on the second distance. Therefore, neither the determination unit nor the execution unit could have been implemented in view of a combination of the cited references

The Examiner cannot concur with the Applicant. Claim 1 recites “at least one processor causing the information processing apparatus to act as: a specify unit configured to specify a first distance”. In Ishida, the processing apparatus specifies the distance to the margin. See Ishida at least Figs. 8-9 with ¶0064-¶0068. In this case, the apparatus of Ishida (e.g. the moving unit and the layout unit) is specifying the distance for moving the object away from the edge.
Applicant is additionally encouraged to consider Bergelson ¶0197 in which the margins specified by the apparatus can be pre-set by the user. 

The remainder of Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot in view of the above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175